Title: To George Washington from Juan Nepomuceno de Quesada, 17 July 1790
From: Quesada y Barnuevo, Juan Nepomuceno de
To: Washington, George



St Augustine—Florida—17th July 1790. &c. &c.
Most excellent SirSir

I impart to your Excellency that since the 7th Instant I enjoy the command of this Town & Province, which my royal Master has thought Proper to confer upon me. On which occasion, and flattering myself with the hope that some circumstance perhaps may afford me the honor of being useful, as well to your Excellency as to some of the States, I beg you will be pleased to accept the sincere desire with which I now offer myself in whatever you may please to employ my limitted faculties.
God preserve your Excellency many Years

Juan Nepomno d Quesada


Translated faithfully from the Original, by Isaac Pinto

